Citation Nr: 1343443	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  09-37 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for esophageal cancer.

2.  Entitlement to VA compensation benefits under 38 U.S.C. § 1151 for additional disability manifested by an abdominal hernia.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1962 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that, in pertinent part, determined new and material evidence had not been received to reopen a claim of service connection for esophageal cancer.  The Veteran expressed disagreement and perfected a substantive appeal.

In March 2011, the Veteran testified at a personal hearing over which a Veterans Law Judge of the Board presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The issue was then before the Board in June 2011 at which time it was reopened and remanded for additional development.

This matter also arises from a rating decision dated in November 2012 that denied the Veteran's claim of entitlement to VA compensation benefits under 38 U.S.C. § 1151 for additional disability manifested by an abdominal hernia.  In correspondence received in February 2013, the Veteran's representative timely filed a notice of disagreement as to this issue.  A Statement of the Case has not been provided as to the issue, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998). 

In the February 2013 correspondence from the Veteran's representative, the issue of service connection for posttraumatic stress disorder (PTSD) also appeared to be raised.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the aforementioned February 2013 rating decision and accompanying notice letter is of record, but not yet associated with the paper claims file.  This has been considered by the Board.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

As noted above, in March 2011, the Veteran testified at a personal hearing over which a Veterans Law Judge of the Board presided while at the RO.  The Veterans Law Judge that conducted that hearing is no longer employed by the Board.  The law requires that a Veterans Law Judge that conducts a hearing on appeal must participate in any decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.7007 (2013).  Therefore, in November 2013, the Board notified the Veteran of the fact that the Veterans Law Judge that conducted that hearing was no longer employed by the Board, and that he had the opportunity to testify at another hearing.  See 38 C.F.R. § 20.717 (2013). 

In December 2013, the Veteran notified the Board that he wished to appear at another hearing before a Veterans Law Judge of the Board at the RO.  Accordingly, in order to afford the Veteran due process, to include the opportunity to appear before a Veterans Law Judge for a personal hearing, this case must be remanded so that an appropriate hearing may be scheduled. 

Additionally, as noted above, by rating action dated in November 2012, the RO denied the Veteran's claim of entitlement to VA compensation benefits under 38 U.S.C. § 1151 for additional disability manifested by an abdominal hernia.  The Veteran's representative timely filed a notice of disagreement as to this issue in February 2013.  A Statement of the Case has not been provided.  The Veteran is entitled to a Statement of the Case which addresses each of the foregoing issue.  See Manlincon, 12 Vet. App. at 238.  The issue shall be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal as to the issue.  The Veteran must be informed that the submission of a substantive appeal as to this issue has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for a Travel Board hearing before a Veterans Law Judge of the Board sitting at the local RO.

2.  The RO/AMC shall issue a Statement of the Case as to 
the issue of entitlement to VA compensation benefits under 38 U.S.C. § 1151 for additional disability manifested by an abdominal hernia.  See Manlincon, supra. 

If the decision remains adverse to the Veteran, he and his representative shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal either claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well the information supplied in the form letter.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KIMBERLY OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



